Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 May 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	Applicants’ arguments/remarks filed 13 May 2022 are acknowledged.  Claims 1, 68, 70, 72-76, 78-79, 81, 83-84, 87, 92-95, and 124 are currently pending.  Claims 2-67, 69, 71, 77, 80, 82, 85-86, 88-91, 96-123, and 125-145 are cancelled.  Claims 68 and 70 are amended.  Claims 1, 68, 70, 72-76, 78-79, 81, 83-84, 87, 92-95, and 124 are examined on the merits within.

Withdrawn Rejections
3.	Applicants’ arguments, filed 13 May 2022, with respect to the 35 U.S.C. 102(a)(1) Rejection have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) Rejection of claims 68-69, 74-76, 81, 83-84, 92, 94-95 and 124 has been withdrawn. 



Modified Rejections
Claim Rejections – 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 68, 70, 72-76, 78-79, 81, 83-84, 87, 92-95, and 124 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S. Patent No. 8,481,091) in view of Kottayil et al. (U.S. Patent Application No. 2006/0160888).
	Regarding instant claims 68, 74-76, 81, 83-84, and 92,   Ross teaches an improved mode of administration for cannabis and its derivatives comprising a propellant.  See abstract.  The term cannabis is used herein to refer to all physiologically active substances derived from the cannabis family of plants and synthetic cannabis analogues, derivatives, precursors, metabolites, etc.  See abstract.  The composition comprises between 50 and 99% of HFC-134a or HFC-227, i.e., propellant.  See column 4, lines 43-49.  Carriers include ethanol and propylene glycol.  See column 4, lines 23-33 and Example 4. Example 4 comprises 4.9% propylene glycol and 4.9% ethanol.    The composition comprises up to 50% carrier.  See column 4, lines 43-49. Example 1 comprises 0.7% delta-9-THC. The composition may include surfactants such as olive oil, corn oil, sunflower seed oil, and cotton seed oil.  See column 5, lines 1-4.  The examples do not comprise water and are deemed substantially anhydrous.  Ross does not mention film forming agents.  
	Regarding instant claim 94, the composition additionally comprises peppermint oil as a flavoring agent.  See column 5, lines 5-8.  
	Regarding instant claim 95, the spray is for sublingual application (i.e., oral).  See column 3, lines 8-12. 
	Regarding instant claim 124, Ross teach the same combination of ingredients as instantly claimed and thus should have the same storage stability.  
	Ross does not teach a film forming agent or a C5-C12 alkane solvent.
	Kottayil et al. teach a cannabinoid formulation comprising dronabinol in an oil-based carrier.  See abstract.  The oil based carrier may be corn oil, olive oil, sunflower oil, or sesame oil.  See paragraphs [0044-0045]. Dronabinol is present in 0.05 mg to 20 mg dispersed in sesame oil with the concentration of dronabinol being 1.5 to 6% by weight.  See paragraph [0030]. The formulations may be in the form of liquids, including suspensions and emulsions, and sublingual formulations.  See paragraph [0029].The dosage unit may comprise a hard gelatin capsule, a cellulose capsule, a starch capsule or a non-animal based hydrocolloid film forming composition, i.e., with or without a film forming agent.  See paragraph [0031].  The isolation of cannabinoids constituents occurs with hexane extracts.  See paragraph [0071].
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known oil based solvent for another to yield predictable results since Kottayil et al. teach the functional equivalency of sesame oil and corn oil, olive oil or sunflower oil as taught by Ross.  It would have been obvious to one of ordinary skill in the art to use hexane as a component in the formulation of Ross since it is a known agent suitable for extracting cannabinoid constituents safely and effectively.  It would have been well within the purview of the skilled artisan as of the effective filing date of the invention to add components, such as film forming agents, since these are known to be safely and effectively combined with cannabinoid derivatives such as dronabinol in combination with oil based carriers.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the amounts of each ingredient to optimize the formulation for the desired effect. 

Response to Arguments
	Applicants’ arguments filed 13 May 2022 have been fully considered but they are not persuasive.
6.	Applicants argued, “All examples of Ross disclose between 75 and 99% propellant; the preferred ranges fall outside the claimed range of 79 to 61%.  Based on the preferred embodiments and examples, one would not arrive at 49 to 61% propellant, but instead look away from this range.  Kottayil does not cure the deficiencies of Ross but instead teaches propellants at much higher ranges. The claimed range of propellant is a surprising and unexpected result to produce homogenous compositions.  Table 6 shows levels outside of the claimed range do not remain stable or homogenous.”
	In response to applicants’ arguments, the prior art of Ross teaches the range of 50 and 99% of HFC-134a or HFC-227.  Although the preferred embodiments may be closer to the higher end of this range, the prior art is analyzed as a whole and thus reads on the claimed invention. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  The prior art of Kottayil was provided to make obvious the use of the claimed solvent and film forming agent;  thus Kottayil does not need to cure a deficiency regarding the amount of propellant.  With regards to the data, Table 6 is directed to very specific amounts of very specific compounds which is not commensurate in scope with the claims.  The claims are only limited to the broad genus of cannabinoid, a hydrophobic solvent, an alcohol-based solvent, an optional co-solvent, and 49 to 61% propellant.  This is broader than the examples in Table 6 comprising a specific compound for each genus, as well as a specific amount.  Thus a side by side analysis cannot be conducted and unexpected superiority cannot be concluded.  
	Thus this rejection is maintained. 

Conclusion
7.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
8.	No claims are allowed at this time.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615